                      Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 1 of 26




                                  UNITED STATES DISTRICT COURT
                                              for the
                                   DISTRICT OF NEW HAMPSHIRE


CAROLINE CASEY and MAGGIE
FLAHERTY

              Plaintiffs,
                                                          Case No.: __________________1:19-cv-
       v.                                                 00149-JL

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

              Defendants.


                                       AMENDED COMPLAINT
                                  (INJUNCTIVE RELIEF REQUESTED)

                                                INTRODUCTION

            This is a civil rights action brought by college students in New Hampshire challenging

2018 House Bill 1264 (“HB 1264”) which changed the legal definition of residence and which has

the effect of requiringattempts to require every person who registers to vote in New Hampshire

and who has a driver’s license or owns a car to obtain a New Hampshire driver’s license and

register hertheir car in New Hampshire at significant expense.1

            The right to vote is a fundamental right. “[V]oting is of the most fundamental significance

under our constitutional structure.” Illinois Bd. Ofof Elections v. Socialist Workers Party, 440

U.S. 173, 184 (1979). Yet HB 1264 restrictsattempts to restrict that right by requiringpurporting



1   HB 1264 takestook effect on July 1, 2019.                                                             Formatted: Justified


                                                  Page 1 of 26
                 Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 2 of 26




to require all new registrants in New Hampshire to domesticate their drivers’driver’s licenses and

car registrations by paying what could be hundreds of dollars. This effort is a departure from

currentthe law as it existed before July 1, 2019; previously, only those who intended to remain in

New Hampshire for the indefinite future were required to take such steps.

       HB 1264 amends RSA 21:6 and :6-a by striking the words “for the indefinite future” from

the definition of residency. The law is not a simple terminology change; rather, this change is

designedintended to impact individuals who are likely to vote in New Hampshire elections. The

goal and effect of HB 1264 is to deem a voter who is domiciled in New Hampshire under RSA

654:1, I—but who does not have plans to stay in New Hampshire “for the indefinite future”—a

“resident” under RSA 21:6 upon the act of registering to vote. Put another way, under the

interpretation of the law suggested by those pushing for its enactment, such a voter would now be

declaring his or her “residency” under RSA 21:6 when registering to vote. The result is that,

underintent of HB 1264, is for these constitutionally-eligible voters wouldto now needhave to,

within 60 days of registering to vote, pay moneys to the State through car registration and driver’s

license fees. This is because, under this interpretation, within 60 days of becoming a “resident”

under RSA 21:6/RSA 259:88, a person must register their car in New Hampshire and, if they drive,

obtain a New Hampshire driver’s license. See RSA 259:88 (stating that the term “resident” for

motor vehicle purposes is defined under RSA 21:6); RSA 261:45, I (a person has 60 days to register

a car in New Hampshire after becoming a legal resident); RSA 263:35 (a person has 60 days to

obtain a New Hampshire driver’s license after becoming a legal resident). These financial burdens

conditioned on exercising the right to vote are not optional. UnderThe intent of HB 1264 is such

that, for these voters, if these fees are not paid within 60 days of declaring residency through the

act of registering to vote, that voter will have committed a misdemeanor punishable by up to one


                                           Page 2 of 26
                    Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 3 of 26




year in jail.violation-level offense. See RSA 263:48262:41.

        At the outset, HB 1264 does not textually accomplish its intended objective of imposing

New Hampshire motor vehicle fees on those who register to vote but have out-of-state drivers’

licenses or vehicle registrations. This is because, in part, HB 1264 did not amend the definition of

“resident” for motor vehicle purposes at RSA 259:88. Under RSA 259:88, a “resident” for motor

vehicle purposes is defined as “a resident of the state as defined in RSA 21:6, except that no person

shall be deemed to be a resident who claims residence in any other state for any purpose.”

(emphasis added). Thus, a voter with an out-of-state driver’s license or vehicle registration who

declares his or her “residency” in New Hampshire under RSA 21:6 when registering to vote is still

not a “resident” for motor vehicle purposes under RSA 259:88 because, as a result of the out-of-

state license or vehicle registration, the voter still has “claim[ed] residence in any other state for

any purpose.”2

        Despite the plain language of RSA 259:88, which carves out the motor vehicle laws from

the definition of residency of RSA 21:6 if individuals claim residence for any purpose elsewhere,

the New Hampshire Department of Justice has apparently taken the position in this case that HB

1264 does impose these motor vehicle obligations on voters with out-of-state driver’s licenses. 3

Accordingly, this lawsuit is necessary. Indeed, this Court could avoid the grave constitutional

claims in this litigation altogether under the doctrine of constitutional avoidance by construing the



2 Moreover, RSA 261:45 and RSA 263:35 apply these motor vehicle requirements only on “bona fide residents”—a
class of people that may be smaller than the class of “residents” under RSA 259:88.
3 See State’s Motion to Dismiss at 22-23, 25 (Docket No. 20-1) (“At most, HB 1264, when imported into specific

provisions of the Motor Vehicle Code, would subject certain persons who have decided to make New Hampshire their
home to the obligations of citizenship normally imposed. Obtaining an in-state driver’s license (if one operates a
motor vehicle in New Hampshire) and registering one’s car (if one owns a car in New Hampshire) are basic, ordinary,
and, at most, inconvenient requirements of residency.” (citations omitted); “[T]he State has a compelling interest in
ensuring a community of interest among its electorate and ensuring that those members of the community are all
appropriately regulated in the same manner if they own and drive a motor vehicle on the roadways of this State.”).

                                                  Page 3 of 26
                  Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 4 of 26




statute—consistent with the legislature’s failure to amend RSA 259:88—as not imposing these

motor vehicle “residency” obligations on voters who have out-of-state drivers’ licenses and vehicle

registrations. See United States v. Rehlander, 666 F.3d 45, 49 (1st Cir. 2012) (“The ordinary rule

is that statutes are to be read to avoid serious constitutional doubts, if that course is possible, and

it is readily possible here.”) (internal citation omitted).

       In any event, HB 1264 is unconstitutional under at least threefour different theories. First,

HB 1264if HB 1264 does impose these motor vehicle fees on voters, then it violates the First and

Fourteenth Amendments to the United States Constitution under the Anderson/Burdick framework

in that it imposes a severe burden on the right to vote, and therefore must survive strict scrutiny.

Because HB 1264 does not advance a compelling state interest, and because it is not narrowly

tailored to advance such an interest, it is unconstitutional. Even if intermediate scrutiny applies,

the burden HB1264 imposes on the right to vote outweighs the state’s interests.

       SecondSecond, notwithstanding the clear intent of the drafters of HB 1264 and the

Department of Justice’s apparent pronouncement in this case that voters must pay these motor

vehicle fees, HB 1264 is inherently confusing because, as explained above, HB 1264 did not amend

the definition of “resident” for motor vehicle purposes at RSA 259:88. See Guare v. State of N.H.,

167 N.H. 658, 664 (2015) (striking down voter registration form language because, in part, the

language used in the form was confusing and susceptible of different interpretations). Again,

under RSA 259:88, “resident” for motor vehicle purposes is defined as “a resident of the state as

defined in RSA 21:6, except that no person shall be deemed to be a resident who claims residence

in any other state for any purpose.” (emphasis added). With the legislature’s failure to amend

RSA 259:88, there has been significant confusion as to whether a voter with an out-of-state drivers’

license or vehicle registration who declares his or her “residency” under RSA 21:6 when


                                             Page 4 of 26
                     Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 5 of 26




registering to vote is a “resident” for motor vehicle purposes under RSA 259:88. When reviewing

the law, many cannot determine whether they are required to domesticate their driver’s license

and/or vehicle registration within 60 days of registering to vote. As recently as September 2019,

government agencies—including the Department of Justice, Secretary of State’s Office, and

Division of Motor Vehicles—have compounded and exploited this confusion by refusing to

explain to the public the impact they believe HB 1264 has on those who register to vote with out-

of-state driver’s licenses and vehicle registrations. For example, none of these agencies have

directly answered the basic question of whether, in their respective views, all New Hampshire

voters with an out-of-state driver’s license and/or vehicle registration have to obtain a New

Hampshire driver’s license or vehicle registration (if they drive or own a car) within 60 days of

registering to vote. Instead of giving guidance to the public on these basic questions, these

respective agencies have engaged in a game of “passing the buck” by referring questions to each

other, thereby leaving voters to fend for themselves in the wake of a confusing law. 4 Accordingly,

HB 1264 violates the First and Fourteenth Amendments to the United States Constitution under

the Anderson/Burdick framework in that it, through this confusion, imposes a severe burden on the


4 See Sept. 18, 2019 Ltr. from Att’y Gen. Office to Secretary of State’s Office (not answering question of whether a
voter needs to obtain a New Hampshire driver’s license, and instead stating that election officials receiving this
question to “direct the individual to the municipal or state agency that administers or enforces the law in question,”
which would be the Division of Motor Vehicles as to motor vehicle obligations; further stating in four paragraph page
entitled “Information on the legal definition of ‘resident’ for the purposes of determining rights, privileges, and
responsibilities associated with being a New Hampshire ‘resident’” that “[t]he decision to vote here may implicate
other obligations and benefits under the law unrelated to voting” without explaining what those obligations might be;
adding that “individual circumstances may vary, and that this obligation [to obtain a New Hampshire driver’s license]
should be determined on a case-by-case basis” without explaining under what circumstances a voter would not have
to obtain a New Hampshire driver’s license); Approx. Sept. 23, 2019 Secretary of State correspondence to local
election officials (not answering the question of whether a voter “need[s] to get a driver’s license to vote,” and instead
stating that “[a]s election officials we do not offer advice on how residency laws apply to other areas of the law such
as how motor vehicle, tax, fish and game, and labor laws, etc. apply to individual voters”); Casey McDermott, “What
Does N.H.’s New Voter Residency Law Actually Change? For Now State Officials Aren’t Saying,” NHPR, Sept. 20,
2019 (the New Hampshire Division of Motor Vehicles declining to answer questions on how it plans on enforcing
HB1264 and “whether voting in New Hampshire will now affect whether someone is considered a resident for motor
vehicle purposes”), https://www.nhpr.org/post/what-does-nhs-new-voter-residency-law-actually-change-now-state-
officials-arent-saying#stream/0.

                                                     Page 5 of 26
                 Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 6 of 26




right to vote, and therefore must survive strict scrutiny. Because HB 1264 does not advance a

compelling state interest, and because it is not narrowly tailored to advance such an interest, it is

unconstitutional. And even if intermediate scrutiny applies, the burden HB1264 imposes on the

right to vote through this confusion outweighs the state’s interests. In the alternative, if the Court

determines that the definition of resident for motor vehicle purposes under RSA 259:88 still

controls, the confusion caused by the State’s refusal to provide guidance that this is the case

remains a substantial burden on the right to vote. The Supreme Court of New Hampshire has

determined that just such confusion unduly burdens the right to vote. Guare, 167 N.H. at 737-38.

       Third, HB 1264 violates the Twenty-Sixth Amendment to the United States Constitution.

The Twenty-Sixth Amendment, which lowered the voting age to 18, “does more than prohibit

states from setting explicit age-based qualifications on the right to vote.” One Wis. Inst. Inc. v.

Nichol, 186 F. Supp. 3d 958, 976 (W.D. Wisc. 2016). The goal of the amendment “was not merely

to empower voting by our youths but was affirmatively to encourage their voting, through the

elimination of necessary burdens and barriers, so that their vigor and idealism could be brought

within rather than remain outside lawfully constituted institutions.” Worden v. Mercer CntyCty.

Bd. Ofof Elections, 61 N.J. 325, 345 (1972). HB 1264 has the purpose and effect of abridging or

denying the right to vote to New Hampshire voters on account of their age. Young New Hampshire

voters, including Plaintiffs and other college students and first time voters, will be

disproportionately burdened by HB 1264, and the General Court targeted the burdens imposed by

HB 1264 to fall upon young voters as a class. Unfortunately, HB 1264 represents the latest effort

by New Hampshire policy makers to make it more difficult for students to vote since the Twenty

Sixth Amendment was ratified in 1971.

       Third,Fourth, if HB 1264 imposes motor vehicle fees on voters, it violates the Twenty-


                                            Page 6 of 26
                 Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 7 of 26




Fourth Amendment to the United States Constitution. That amendment provides that the right to

vote shall not be denied or abridged by reason of failure to pay any poll tax or other tax. The

Twenty-Fourth Amendment “nullifies sophisticated, as well as simple-minded modes of impairing

the right guaranteed.” Harman v. Forssenius, 380 U.S. 528, 540-41 (1965) (citation and quotation

omitted). The category of forbidden poll taxes is broad in order to root out any procedural

requirements that deny or abridge the right to vote. Id. at 541. It therefore covers not just direct

taxes on the right to vote but any imposition that constitutes a “material requirement solely upon

those who refuse to surrender their constitutional right to vote in federal elections without paying

a poll tax.” Id. The fact that these fees are imposed after one votes, rather than before one votes,

is irrelevant. As in Harman, regardless of whether the State requires motor vehicle fees to be paid

before or after one registers to vote, they still constitute a “material requirement” imposed “solely

upon those who refuse to surrender their constitutional right to vote.” Id.

                                            PARTIES

       1.      Plaintiff Caroline Casey is a sophomorejunior at Dartmouth College in Hanover,

New Hampshire where she is domiciled on campus. She grew up in Louisiana, where her parents

still live. She entered Dartmouth in the fall of 2017, and registered to vote in Hanover in the fall

of 2018. She decided to register to vote in Hanover because she is a domiciliary of New Hampshire

and she is not connected with Louisiana politics any more. She is involved with get out the vote

efforts in New Hampshire, and wants her voice to be heard when legislators or other elected

officials act on the issues she cares about. She voted in the State Primary Election and State

General Election in 2018. She currently holds a Louisiana driver’s license. She anticipates that

she will likely leave New Hampshire when she graduates in 2021 because she anticipates her job

search will likely take her out of state. Caroline Casey has no indefinite intention to remain in


                                           Page 7 of 26
                  Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 8 of 26




New Hampshire. But for the changes in HB 1264, she would not need to domesticate her driver’s

license in New Hampshire. She would be burdened by having do so because, in addition to the

fee required, she believes the nearest DMV office is far away from campus and she does not have

a car in New Hampshire.

        2.      Plaintiff Maggie Flaherty is a sophomorejunior at Dartmouth College in Hanover,

New Hampshire where she is domiciled on campus. She grew up in northern California, where

her parents still live. She entered Dartmouth in the fall of 2017, and shortly thereafter registered

to vote in Hanover as an undeclared. She decided to register to vote in Hanover because she feels

that she is more affected by local laws in Hanover and New Hampshire than she is in California.

She voted in the State Primary Election and State General Election in 2018. She currently holds a

California driver’s license. Because most of the jobs she hopes to apply for are on the west coast,

she anticipates returning to California after she graduates in 2021. Maggie Flaherty has no

indefinite intention to remain in New Hampshire. But for the changes in HB 1264, she would not

need to domesticate her driver’s license in New Hampshire. She would be burdened by having to

do so because, in addition to the fee required, she believes the nearest DMV office is about 40

minutes away from campus and she does not have a car in New Hampshire.

        3.      Defendant William Gardner is the New Hampshire Secretary of State (the

“Secretary”) and is named as a Defendant in his official capacity. He is the chief elections officer

in charge of administering New Hampshire’s election laws pursuant to RSA 652:23. The

Secretary, personally and through the conduct of his employees and agents, acted under color of

state law at all times relevant to this action.

        4.      Defendant Gordon MacDonald is the New Hampshire Attorney General and is

named as a Defendant in his official capacity. The Attorney General is the chief legal officer and


                                              Page 8 of 26
                  Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 9 of 26




chief law enforcement officer of the State. He exercises “general supervision of the criminal cases

pending before the supreme and superior courts of the state, and with the aid of the county attorneys

[he] shall enforce the criminal laws of the state.” RSA 7:6. Law enforcement officers “shall be

subject to the control of the attorney general whenever in the discretion of the latter he shall see fit

to exercise the same.” RSA 7:11.        Attorney General MacDonald, personally and through the

conduct of his employees and agents, acted under color of state law at all times relevant to this

action.

                                  JURSIDICTION AND VENUE                                                   Formatted: Keep with next


          5.    This action arises under the First, Fourteenth, Twenty-Fourth, and Twenty-Sixth

Amendments to the U.S. Constitution, 42 U.S.C. § 1983. This Court therefore has subject matter

jurisdiction under 28 U.S.C. § 1331.

          6.    Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

          7.    Venue in the District of New Hampshire is based on 28 U.S.C. § 1391(b).

                                               FACTS                                                       Formatted: Keep with next


          Residency and Domicile Prior to HB 1264

          8.    Prior to HB 1264, a “Resident”—the term for a person required to domesticate a

driver’s license and car registration— going in effect on July 1, 2019, a “Resident” was defined as

“a person who is domiciled or has a place of abode or both in this state and in any city, town or

other political subdivision of this state, and who has, through all of his actions, demonstrated a

current intent to designate that place of abode as his principal place of physical presence for the        Formatted: Font: Italic, Underline


indefinite future to the exclusion of all others.” RSA 21:6. (emphasis added).

          9.    Domicile—a requirement for a person entitled to vote in New Hampshire—is

defined as “that one place where a person, more than any other place, has established a physical


                                             Page 9 of 26
                 Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 10 of 26




presence and manifests an intent to maintain a single continuous presence for domestic, social,

and civil purposes relevant to participating in democratic self-government.” RSA 654:1, I.

College students are specifically authorized by statute to claim domicile in the town or city in

which he or she livesthey live while attending an institution of learning so long as the student

meets the definition of “domicile” under RSA 654:1, I. RSA 654:1, I-a. Under Part I, Article 11

of the New Hampshire Constitution, every otherwise qualified domiciliary has the right to vote

in the town, ward, or unincorporated place where he isthey are domiciled.

          10.   Thus, under currentthe law as it existed before HB 1264 went in effect on July 1,

2019, someone who hashad “established a physical presence and manifests an intent to maintain a

single continuous presence for domestic, social, and civil purposes relevant to participating in

democratic self-government” but doesdid not intend to remain for the indefinite future would be

considered a domiciliary but not a legal resident. That person would be entitled to vote in New

Hampshire (because he isthey are domiciled), but not required to get a New Hampshire driver’s

license, or register histheir car in New Hampshire (because he isthey are not a resident).

          11.   Under HB 1264, the legislature intended to change this scheme will change

substantially. The law removes the phrase “for the indefinite future” from RSA 21:6 and RSA

21:6-a.     The law is not a simple terminology change; rather, this changedchange is

designedintended to impact individuals who are likely to vote in New Hampshire elections. The

goal and effect of HB 1264 is to deem a voter who is domiciled in New Hampshire under

RSA 654:1, I—but who does not have plans to stay in New Hampshire “for the indefinite

future”—a legal “resident” under RSA 21:6 upon the act of registering to vote.

          12.   Put another way, suchthe intent of HB 1264 is to cause a voter would now be

declaringto declare his or her “residency” under RSA 21:6 whenby registering to vote. The


                                           Page 10 of 26
                   Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 11 of 26




resultintent is that, under HB 1264, these constitutionally-eligible voters would now need to,

within 60 days of registering to vote, pay moneys to the State through car registration and driver’s

license fees. This is because, if the interpretation of the law urged by the State controls, within 60

days of becoming a “resident” under RSA 21:6/RSA 259:88,,” a person must register their car in

New Hampshire and, if they drive, obtain a New Hampshire driver’s license. See RSA 259:88

(stating that the term “resident” for motor vehicle purposes is defined under RSA 21:6); RSA

261:45, I (a person has 60 days to register a car in New Hampshire after becoming a legal resident);

RSA 263:35 (a person has 60 days to obtain a New Hampshire driver’s license after becoming a

legal resident). These motor vehicle fees are substantial. A New Hampshire driver’s license costs

$50, and registration fees can be in the hundreds of dollars.5

        13.      TheseIf the interpretation of the law urged by the State controls, these financial

burdens conditioned on exercising the right to vote are not optional. UnderThe intent of HB 1264

is such that, for these voters, if these fees are not paid within 60 days of declaring residency through

the act of registering to vote, that voter will have committed a misdemeanor punishable by up to

one year in jail.violation-level offense. See RSA 263:48262:41.

        14.      However, as explained in this Amended Complaint’s Introduction, HB 1264 does

not textually accomplish its intended objective of imposing New Hampshire motor vehicle fees on

those who register to vote but have out-of-state driver’s licenses or vehicle registrations. This is

because HB 1264 did not amend the definition of “resident” for motor vehicle purposes at RSA

259:88. Under RSA 259:88, a “resident” for motor vehicle purposes is defined as “a resident of




5 For an explanation of fees, please see RSA 261:141 for state fees, and RSA 261:153 for town/city fees. In addition   Formatted: Justified
to the registration fees, there is an $8.00 plate fee for the first time one orders license plates. See
http://www.nh.gov/safety/divisions/dmv/registration/vehicle.htm#fees;
http://www.nh.gov/safety/divisions/dmv/driver-licensing/apply/fees.htm.

                                                 Page 11 of 26
                  Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 12 of 26




the state as defined in RSA 21:6, except that no person shall be deemed to be a resident who claims

residence in any other state for any purpose.” (emphasis added). Thus, a voter with an out-of-

state driver’s license or vehicle registration who declares his or her “residency” in New Hampshire

under RSA 21:6 when registering to vote is still not a “resident” for motor vehicle purposes under

RSA 259:88 because, as a result of the out-of-state license or vehicle registration, the voter has

“claim[ed] residence in any other state for any purpose.” This Court could avoid the grave

constitutional claims in this litigation altogether under the doctrine of constitutional avoidance by

construing the statute—consistent with the legislature’s failure to amend RSA 259:88—as not

imposing these motor vehicle “residency” obligations on voters who have out-of-state driver’s

licenses and vehicle registrations. See United States v. Rehlander, 666 F.3d 45, 49 (1st Cir. 2012)

(“The ordinary rule is that statutes are to be read to avoid serious constitutional doubts, if that

course is possible, and it is readily possible here.”) (internal citation omitted).

        HB 1264’s Legislative History Demonstrates That It Was a Partisan Attempt to Limit              Formatted: Space After: 12 pt, Add space between
                                                                                                        paragraphs of the same style, Line spacing: single, Keep with
        College Students’ Voting                                                                        next

        14.15. HB 1264 was introduced by four members of the New Hampshire House of

Representatives on November 7, 2018. It was recommended “Ought to Pass” by the House

Election Law Committee on March 1, 2018 by a party-line vote of 11-9.

        15.16. The full House passed HB 1264 171-144, largely along party lines, on March 6,

2018, at which point it moved to the Senate and was referred to the Senate Election Law and

Internal Affairs Committee.       Its effective date was amended to July 1, 2019, and it was

recommended out of the Committee “Ought to Pass” with Amendment 3-2 on a party line vote on

April 24, 2018.

        16.17. The full Senate approved the bill on March 2, 2018, with all fourteen Republican

Senators in favor, and with all ten Democratic Senators opposed. The House concurred with the

                                            Page 12 of 26
                  Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 13 of 26




Senate amendment, and the bill was enrolled on May 16, 2018. It was signed by Governor

Christopher Sununu on July 13, 2018, after the New Hampshire Supreme Court’s non-binding,

non-precedential decision in Opinion of the Justices (Definition of Resident and Residence),

___171 N.H. ____, Docket No. 2018-0267 (July 12, 128 (2018) (“Resident”).

        17.18. Despite the fact that HB 1264 changedintended to change the definition of

domicileresidency for motor vehicle purposes rather than that of domicile for voting purposes, the

record is clear that it was a voting bill, rather than a DMV bill. The intended effectintent of HB

1264 to tie residency fees to voting could not be clearer; after all, this bill was considered by the

Election Law Committees of both the House of Representatives and Senate. And one of HB 1264’s

chief advocates was the New Hampshire Secretary of State’s Office—the New Hampshire agency

in charge of election law administration. New Hampshire’s Division of Motor Vehicles did not

propose or take a position on this legislation, nor did it offer a cost estimate.6

        18.19. The Secretary of State’s Office has repeatedly acknowledgedasserted the impact

HB 1264 would have on current non-resident domiciliaries who decide to register to vote,

including those who are college students.              As Deputy Secretary of State David Scanlan

explainedcharged during the January 26, 2018 House Election Law Committee hearing on HB

1264, in which he testified in support of this bill, if a college student registers to vote under HB

1264, then that student will have to pay motor vehicle fees if they drive. He testified: “You should

be a resident to have your domicile in the locality where you are going to vote …. A student would

have to decide whether they want to claim if they’re a resident of the state of New Hampshire …

and if they do, they’re subject to whatever else would be required of any other resident of the state


6 In further demonstration of HB 1264’s status as an election bill, the Secretary of State—New Hampshire’s chief
elections officer—submitted a brief in Resident. The Division of Motor Vehicles did not.



                                                Page 13 of 26
                   Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 14 of 26




of New Hampshire,” which would include motor vehicle residency fees.7 It is also worth noting

that, when a nearly identical bill was considered in 2017 (HB 372), the Attorney General’s Office

warned on February 7, 2017 that “changing the definition of residency could have unanticipated

consequences when applied to all the situations in which residency requirements come into play,

such as in-state tuition, Fish and Game licenses and the Department of Motor Vehicles.”8

         19.20. While HB 1264 wouldmay also potentially impact hospital residents and contract

employees, the specific intent behind the bill is to, as a condition of registering to vote, impose

residency motor vehicle fees on college students who moved to New Hampshire and who are

uncertain about their future. These voters currently have the option to choose New Hampshire as

their voting domicile given that they live here. See RSA 654:1, I-a. Senator William Gannon—a

supporter of HB 1264—was transparent about this intent, stating on the Senate floor that a

University of New Hampshire student who graduated from high school in another state does not

“really have skin in the game.”9 Similarly, Senator Dan Innis—also a supporter of HB 1264—

stated immediately following the 2016 election: “If you’re from Boston and you’re up here eight

months out of the year and you’re registered to vote there, you shouldn’t be able to vote here.”10

         20.21. When HB 1264 was passed by the House and Senate, Senator Sharon Carson—a

supporter of HB 1264—put out a Facebook advertisement acknowledging that the bill was targeted

at students: “STOP DRIVE-BY VOTING IN NH !!! The student being interviewed actually



7 Casey McDermott, “N.H. Election Chief: Voters Should Have to Claim Residency to Participate,” NHPR, Jan. 26,
2008, available at http://nhpr.org/post/nh-election-chief-voters-should-have-claim-residency-participate#stream/0.
8 See Dave Solomon, “Proposed Election Law Changes Called Unfair to Students,” Union Leader, Feb. 7, 2017,

available      at     http://www.unionleader.com/state-government/proposed-election-law-changes-called-unfair-to-
students--20170208.
9     See     May      2,     2018     Senate     floor     debate    (3:58:35),    available     at    http://sg001-
harmony.sliq.net/00286/Harmony/en/PowerBrowser/PowerBrowserV2/20180502/-1/16288#agenda_.
10 Jeff McMenemy, “College Towns Have Big Impact on NH Election,” Foster’s Daily Democrat, Nov. 13, 2016,

available at http://www.fosters.com/news/20161113/college-towns-have-big-impact-on-nh-election.

                                                  Page 14 of 26
                 Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 15 of 26




makes the case for the legislation; he wants to keep his out-of-state drivers license and drive his

out-of-state registered car (because he doesn’t live in NH) but wants to VOTE IN OUR STATE

ELECTIONS! …. Call Gov. Sununu’s office … and demand he sign HB 1264; only NH residents

should vote in state and local elections.” Senator Carson further explained on the Senate floor that

the intent of HB 1264 was to impose motor vehicle fees on these voters: “[W]e have a group of

people who say this is where I live, but don’t have to register my car here. I don’t have to get my

license like everyone else in this room has to. And yet we allow them to vote here. And I think

that is the one sticking point.”11

        21.22. Similarly, on NHPR’s The Exchange, Senator Regina Birdsell—the Chairwoman

of the Senate Election Law and Internal Affairs Committee that recommended HB 1264’s passage

and one of the bill’s chief legislative advocates—acknowledgedcontended that current non-

resident domiciliary college students would have pay to obtain New Hampshire driver’s licenses

and car registration if they registered to vote in New Hampshire under the functionally identical

HB 372:

        Laura Knoy: So they would incur, in this instance, the driver’s license issue and the DMV
        issue? That’s what I’m trying to clarify, is, if somebody—I’ll turn to you Senator Birdsell,
        I know you guys want to jump in, too—um, if I went to UNH and I’m from Vermont but I
        go to UNH, and I register to vote in Durham because that’s where I am, do I have to, as
        [Deputy Secretary of State David Scanlan] says, within 60 days, um, abide by the laws of
        New Hampshire, including getting a driver’s license, including registering my car in New
        Hampshire?

        Senator Birdsell: You may have to.

        Laura Knoy (30:41): So that would be, the expense and, um, effort that would Senator
        [Donna] Soucy talked about.



11   See     May     2,   2018     Senate  floor   debate   (4:12:21),   available  at     http://sg001-
harmony.sliq.net/00286/Harmony/en/PowerBrowser/PowerBrowserV2/20180502/-1/16288#agenda_.



                                           Page 15 of 26
                  Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 16 of 26




        Senator Birdsell: If they—if they have a driver’s license. If they don’t, absolutely not.12

        2123. Senator Andy Sanborn—another proponent of HB 1264 and a member of the Senate

Election Law and Internal Affairs Committee—further explained during that Committee’s April

24, 2018 executive session on HB 1264 that the bill was designed to ensure that, “if you’re going

to participate in [New Hampshire elections], that you have some long-term vested interest in our

state ….”13 Senator James Gray—also a member of the Senate Election Law and Internal Affairs

Committee and proponent of HB 1264—similarly stated, when discussing a nearly identical bill

(HB 372), the following: “If you’re a resident, if this is the place you choose to live abandoning

all others, I want you to vote in New Hampshire. But if that place you choose to interact with is

in Massachusetts, in Vermont, in Maine, in Kalamazoo, New Mexico, then I want you to vote

there.”14 Indeed, the New Hampshire Senate submitted a brief in Resident claiming that “mobile

workers, persons with multiple homes, [and] students” are part of a “special classification of

privileged voters” and implicitly acknowledged that HB 1264 was intended to target those groups.

        New Hampshire Has a History of Trying to Disenfranchise College Students                                   Formatted: Keep with next


        22.24. It is important to note that HB 1264’s attempt to deter college students from voting                Formatted: Indent: Left: 0", First line: 0.5", Numbered +
                                                                                                                   Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 24 +
                                                                                                                   Alignment: Left + Aligned at: 0.94" + Indent at: 1.19"
is nothing new in New Hampshire.                These efforts have existed since the Twenty-Sixth

Amendment—which lowered the voting age from 21 to 18—was ratified in 1971. In the early

1970s, for example, New Hampshire had a law in place that disqualified a citizen from voting in a

municipality if the citizen has a firm intention of leaving that town at a fixed time in the future.

This law explicitly targeted college students and was struck down in Newburger v. Peterson, 344


12 NHPR’s The Exchange, “Amendment Renews Debate over N.H. Voting Laws,” Dec. 18, 2017, at 30:48-33:44
(emphasis added), available at http://nhpr.org/post/amendment-renews-debate-over-nh-voting-laws#stream/0.
13 See HB 1264 April 24, 2018 Senate Election Law Committee Executive Session (audio available upon request).
14 Ethan Dewitt, “Amendment would raise bar for voting eligibility in New Hampshire,” Concord Monitor, Nov. 29,

2017, available at http://www.concordmonitor.com/Senate-committee-approves-bill-to-require-residency-for-voting-
14020394.

                                                Page 16 of 26
                   Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 17 of 26




F. Supp. 559, 562 (D.N.H. 1972).

         23.25. During the 2000 election, attempts to deter college students from voting waswere

also an issue. As one writer has explained: “Republicans passed out flyers warning out-of-state

UNH students that if they voted in New Hampshire, they could lose scholarships, health insurance

or car insurance based on their legal residency in another state and asserting that they would be

obliged to register their cars and obtain driver’s licenses here. Town officials told students the

same thing on Election Day, and Republican lawyers at the polls challenged nearly every out-of-

state student trying to register. The Democrats responded by sending their own lawyers, and

ultimately, the state attorney general’s office was called in to referee.” 15

         24.26. In 2012, the New Hampshire legislature similarly enacted a law that amended the

voter registration form to suggest that voters must comply with all obligations “which apply to all

residents, including laws requiring a driver to register a motor vehicle and apply for a New

Hampshire[ ] driver’s license within 60 days of becoming a resident.” The goal there—like the

goal of HB 1264—was to compel college students to pay motor vehicle fees as a condition of

registering to vote., and thereby discourage them from choosing to exercise their right to register

and vote in New Hampshire where they live. As the House Speaker stated at the time, college

students are “[v]oting as a liberal. That’s what kids do.” He complained that college students lack

“life experience,” and “they just vote their feelings.” 16 Three college students brought suit and,

once again, a court struck down this language in 2015. See Guare v. State, 167 N.H. 658, 665

(2015).17


15  Katharine Webster, “Much Ado About Student Voters,” UNH Magazine, Fall 2015, available at
https://www.unh.edu/unhtoday/2015/12/much-ado-about-student-voters.
16           See          Rochester              9/12            Event            Video            (9:45),          at
https://www.youtube.com/watch?time_continue=624&v=B8tqpBzLNzE.
17 Indeed, as the Guare Court itself noted, “a few legislators publicly opined that the challenged language requires a




                                                  Page 17 of 26
                  Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 18 of 26




          25.27. In 2015, House Bill 112—which would have amended RSA 654:1 to read “[a]

person who declares an address in a New Hampshire town or ward as his or her domicile for voting

purposes shall be deemed to have established his or her residence for motor vehicle law purposes

at that address”—was similarly targeted at students with the purpose of imposing motor vehicle

“residency” fees on this voting population.           The memorandum of law filed with the New

Hampshire Supreme Court by the House of Representatives in support of HB 112 acknowledged

this goal of imposing motor vehicle fees on voters. The Court declined to opine on this bill’s

constitutionality, and the bill was not enacted. See Opinion of the Justices, 167 N.H. 539, 541

(2015).

          26.28. The 2016 election further emboldened efforts to restrict college student voting in

light of the perception that these students played a dispositive role during that election.18

Representative Michael Moffett—who voted in support of HB 1264—stated on Facebook after the

2016 general election that “[m]any out-of-state college students in Durham, Plymouth, Keene,

Manchester, Henniker and Hanover registered late and most voted Democrat … Ayotte had her

reelection stolen from her by out-of-staters … and Clinton’s razor-thin victory was stolen as

well ….”. However, unable to directly disenfranchise non-resident domiciliary college students

after the Newburger and Guare decisions, proponents of more restrictive voting laws—under the

guise of “tightening” up voting standards—have resorted to indirect efforts to impact the student

vote. See Burrows v. Keene, 121 N.H. 590, 597 (1981) (noting that the government “cannot do

indirectly that which it cannot do directly”).



voter with a New Hampshire domicile, who is not a New Hampshire ‘resident,’ to obtain a New Hampshire driver’s
license and to register her vehicle here, before voting here.” Id. at 665.
18 See Jeff McMenemy, “College Towns Have Big Impact on NH Election,” Foster’s Daily Democrat, Nov. 13, 2016,

available at http://www.fosters.com/news/20161113/college-towns-have-big-impact-on-nh-election.



                                               Page 18 of 26
                  Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 19 of 26




        27.29. Most recently, in 2017, New Hampshire enacted SB 3, which is currently in

litigation. This bill creates a proof of domicile requirement and imposes onerous penalties for

noncompliance which have been preliminarily enjoined by the Superior Court.19 Senator Jeb

Bradley—also a proponent of HB 1264—explained in his discussion of SB 3: “I went to school in

Massachusetts …. I wouldn’t have dreamed of voting in Massachusetts. I always thought I was a

New Hampshire resident even when I was going to Tufts University, so I voted absentee or I came

home.”20 HB 1264 is the sequel to SB 3 and is designed to get around the Guare decision in which

the New Hampshire Supreme Court did not permit the imposition of motor vehicle fees on non-

resident domiciliary college students through the voter registration form.

        28.30. The apparent view among some of HB 1264’s proponents is that these college

students who live in New Hampshire, but who do not have an indefinite intention to remain, simply

do not have sufficient “skin in the game” or a “long-term vested interest” in New Hampshire to

vote here. However, as the Newburger Court explained in referencing such voters, “[i]t is

impossible for us to see how such people would possess any greater knowledge, intelligence,

commitment, or responsibility than those with more precise time schedules.” See Newburger, 344

F. Supp. at 563 (college students have a constitutional right to vote in New Hampshire where they

live regardless of whether they intend to live in New Hampshire indefinitely); see also Guare, 167

N.H. at 665 (acknowledging that three college student petitioners were domiciled in New

Hampshire and therefore were constitutionally eligible to vote in New Hampshire).                          This

constitutional right to vote in New Hampshire is no less strong if college students have the option


19 See League of Women Voters of New Hampshire v. Gardner, No. 2017-cv-00433 (N.H. Hillsborough Cty. Super.
Ct. North, Oct. 22, 2018), available at https://www.courts.state.nh.us/caseinfo/pdf/civil/LeaguevNH/102218league-
order.pdf
20 See Dave Solomon, “College Students Fret Over Election Law Changes,” Union Leader, Mar. 4, 2017, available

at http://www.unionleader.com/College-students-fret-over-election-law-changes.
                                                                                                                    Formatted: Justified


                                                Page 19 of 26
                 Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 20 of 26




to vote by absentee ballot in the state from which they moved. As Newburger also explained, it is

inappropriate “to force persons who are in every meaningful sense members of New Hampshire

political communities to vote in communities elsewhere which they have long departed and with

whose affairs they are no longer concerned.” Id. Indeed, as these college students have satisfied

the definition of “domicile” under RSA 654:1, I, they spend more time in New Hampshire than

anywhere else. They spend money at New Hampshire restaurants and businesses. They also spend

thousands of dollars attending New Hampshire educational institutions. To suggest that these

voters are somehow less worthy of the right to vote than others is wrong. History is replete with

unfortunate examples of legislatures unconstitutionally restricting the voting rights of populations

they deem unworthy or as lacking a vested interest in the community.

        College Students and Towns with High Populations of College Tend to Vote for                     Formatted: Space After: 12 pt, Add space between
                                                                                                         paragraphs of the same style, Line spacing: single, Keep with
        Democratic Candidates in Significant Numbers for Close Elections                                 next

        29.31. It should come as no surprise that college students have historically been targets of     Formatted: Indent: Left: 0", First line: 0.5", Numbered +
                                                                                                         Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 24 +
                                                                                                         Alignment: Left + Aligned at: 0.94" + Indent at: 1.19"
efforts to restrict their ability to vote in New Hampshire, as college students tend to vote for one

party in a state which has historically had very close elections. Mere intent by a legislature to act

for partisan advantage does not sanitize other discriminatory intent. See N.C. State Conf. of the

NAACP v. McCrory, 831 F.3d 204, 233 (4th Cir. 2016) (“Even if done for partisan ends, [passing

suite of restrictive voting laws] still constituted racial discrimination.”).

        30.32. In 2016, the last presidential election, the results for the three state-wide elections

were all within a few thousand votes. In the presidential race, Democratic nominee Hillary Clinton

received 348,536 votes in New Hampshire, or 47.62%, compared to 345,790 votes, or 47.25% for

Republican nominee Donald Trump. In the governor’sGovernor’s race, Republican nominee Chris

Sununu won 354,040 votes, or 48.84% compared to 337,589 votes or 46.57% for Democratic

nominee Colin Van Ostern. And in the Senate Racerace, Democratic nominee and then-Governor

                                             Page 20 of 26
                Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 21 of 26




Margaret Hassan received 354,649 votes, or 47.98% compared to Republican nominee and

incumbent Senator Kelly Ayotte who received 353,632 votes, or 47.84%.

       31.33. College students played a pivotal role in all three elections. In Durham, home to

the University of New Hampshire (the largest college in the state), for example, Hillary Clinton

received 6,501 votes compared to 2,450 for Donald Trump. Colin Van Ostern received 5,896

votes in Durham compared to 2,913 for Chris Sununu, and Margaret Hassan received 6,287 votes

compared to 2,967 for Kelly Ayotte.

       32.34. In Hanover, home to Dartmouth College, the results also showed a significant

partisan lean. Hillary Clinton won 6,561 votes compared to 926 for Donald Trump. In the

Governor’s race, Colin Van Ostern received 5,674 votes compared to 1,523 for Chris Sununu.

And Margaret Hassan received 5,992 votes compared to 1,646 votes for Kelly Ayotte.

       33.35. There is a perception among legislatures and final that New Hampshire college

students have tended to vote for Democratic candidates in recent years. Given that college

students’ votes are significant in proportion to the margin of victory in New Hampshire’s close

elections, it is not surprising that they have been targeted for restrictions on their right to vote by

members of the other political party.

                                 CLAIMCLAIMS FOR RELIEF                                                   Formatted: Keep with next


                                             COUNT I

           FIRST AND FOURTHEENTH AMENDMENTS AND 42 U.S.C. § 1983

       34.36. All prior paragraphs are incorporated.                                                      Formatted: Indent: Left: 0", First line: 0.5", Numbered +
                                                                                                          Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 24 +
                                                                                                          Alignment: Left + Aligned at: 0.94" + Indent at: 1.19"
       35.37. Under the First and Fourteenth Amendments, a court considering a challenge to a

state election law must carefully balance the character and magnitude of the injury to the rights

that the plaintiff seeks to vindicate against the justifications put forward for the burdens imposed


                                            Page 21 of 26
                   Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 22 of 26




by the rule. See Burdick v. Takushi, 504 U.S. 428, 434 (1992); Anderson v. Celebrezze, 460 U.S.

780, 789 (1983).

         36.38. HB 1264 severely and unreasonably burdens the fundamental right to vote of all

New Hampshire voters. It does so in two separate and distinct ways. First, HB 1264 particularly

burdens young voters, college student voters, and voters who have recently moved into New

Hampshire. Second both textually, in application, and due to the state’s refusal to provide clear

guidance regarding its application, HB 1264 is inherently confusing, thereby creating a chilling

effect on the right to vote. See Guare v. State of N.H., 167 N.H. 658 (2015).

         39.     If HB 1264 does impose motor vehicle fees on those who register to vote, this

constitutes an especially severe burden on the right to vote by imposing explicit monetary fees on

those who seek to exercise the right to vote.

         40.     In the alternative, since RSA 259:88 carves out the application of the motor vehicle

laws from the definition of residency in RSA 21:6, if motor vehicle fees are not imposed on those

who register to vote, the voter confusion caused by the state’s refusal to make this clear constitutes

a substantial burden on the right to vote.

         37.41. There is no governmental interest, let alone a specific or compelling governmental

interest, that justifies requiring New Hampshire voters to endure these purported burdens. or

imposing this confusion.21


21Plaintiffs expect Defendants to argue that Opinion of the Justices (Definition of Resident and Residence), ___171
N.H. ____, Docket No. 2018-0267 (July 12, 128 (2018) (hereinafter “Resident”) forecloses this challenge. In that case,
three of the five Justices of the New Hampshire Supreme Court advised their view that HB 1264 passed constitutional
muster. However, that case is not dispositive for three reasons. First, when the New Hampshire Supreme Court issues
an advisory opinion, it is “not an opinion of the court in a litigated case, [and] an opinion of the justices does not
constitute binding precedent.” Opinion of the Justices (Domicile for Voting Purposes), 167 N.H. 539, 542 (2015).
Second, Resident addressed only claims brought under the New Hampshire Constitution and the Equal Protection
Clause of the Fourteenth Amendment—not the Twenty-Fourth and Twenty-Sixth Amendment claims brought in this
case. Third, Resident was clearly erroneous in that it assumed strict scrutiny applied but nonetheless found HB 1264



                                                  Page 22 of 26
                   Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 23 of 26




         38.42. HB 1264 is not narrowly tailored to advance any state interest. Moreover, as the

State has not put forward precise interests that make it necessary to burden Plaintiffs’ right to vote,

HB 1264 is not justified whether the burden caused is severe, or in the alternative, if the motor

vehicle fees do not apply under RSA 259:88 leading to confusion.

         39.43. Defendants, acting under color of state law, have and will continue to deprive

Plaintiffs of rights secured to them by the First and Fourteenth Amendments to the United States

Constitution and protected by 42 U.S.C. § 1983.

                                                     COUNT II                                                                Formatted: Keep with next


                      TWENTY-SIXTH AMENDMENT AND 42 U.S.C. § 1983

         40.44. All prior paragraphs are incorporated.                                                                       Formatted: Indent: Left: 0", First line: 0.5", Numbered +
                                                                                                                             Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 24 +
                                                                                                                             Alignment: Left + Aligned at: 0.94" + Indent at: 1.19"
         41.45. The Twenty-Sixth Amendment to the United States Constitution provides, in

pertinent part: “The right of citizens of the United States, who are eighteen years of age or older,

to vote shall not be denied or abridged by . . . any State on account of age.” The goal of the

amendment “was not merely to empower voting by our youths but was affirmatively to encourage

their voting, through the elimination of unnecessary burdens and barriers, so that their vigor and

idealism could be brought within rather than remain outside lawfully constituted institutions.”

Worden v. Mercer Cnty. Bd. Of Elections, 61 N.H. 325, 345 (1972).

         42.46. The Twenty-Sixth Amendment guarantees voters eighteen years or older, who are

otherwise qualified, a substantive right to participate equally with other qualified voters in the


was narrowly tailored to advance a compelling state interest in the absence of any factual record. This is the only
case counsel is aware of in which a court found an election law tightening the franchise survived strict scrutiny. The
dissent highlighted the fact that the majority’s “community of interest” justification is “susceptible of abuse,” and that
courts cannot “lightly …accept” a claim that a law is intended to “insure that only those citizens who are primarily or
substantially interested in or affected by electoral decisions have a voice in making them.” This is because, as the
dissent explained, “[a]ll too often, lack of a ‘substantial interest’ might mean no more than a different interest, and
‘fencing out’ from the franchise a sector of the population because of the way they may vote is constitutionally
impermissible.”

                                                    Page 23 of 26
                Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 24 of 26




electoral process.    Laws that deny or abridge the right to vote on account of age are

unconstitutional.

       43.47. HB 1264 has the purpose and, depending on the interpretation of RSA 259:88,

effect of abridging or denying the right to vote to New Hampshire voters on account of their age.

Young New Hampshire voters will be disproportionately burdened by HB 1264, and the General

Court targeted the burdens imposed by HB 1264 to fall upon young voters as a class.

       44.48. Defendants, acting under color of state law, have and will continue to deprive

Plaintiffs of rights secured to them by the Twenty-Sixth Amendment to the United States

Constitution and protected by 42 U.S.C. § 1983.

                                            COUNT III                                                  Formatted: Keep with next


                 TWENTY-FOURTH AMENDMENT AND 42 U.S.C. § 1983

       45.49. All prior paragraphs are incorporated.                                                   Formatted: Indent: Left: 0", First line: 0.5", Numbered +
                                                                                                       Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 24 +
                                                                                                       Alignment: Left + Aligned at: 0.94" + Indent at: 1.19"
       46.50. The Twenty-Fourth Amendment provides that the right to vote shall not be denied

or abridged by reason of failure to pay any poll tax or other tax. The Twenty-Fourth Amendment

“nullifies sophisticated, as well as simple-minded modes of impairing the right guaranteed.”

Harman v. Forssenius, 380 U.S. 528, 540-41 (1965) (citation and quotation omitted). The

category of forbidden poll taxes is broad in order to root out any procedural requirements that deny

or abridge the right to vote. Id. at 541.

       47.51. HB 1264 has the purpose and, depending on the interpretation of RSA 259:88,

effect of requiring New Hampshire voters, including Plaintiffs, to pay significant fees to

domesticate driver’s licenses and car registrations in New Hampshire, simply because they register

to vote.

       48.52. As a resultIf the interpretation urged by the State controls, HB 1264 operates as an


                                            Page 24 of 26
                Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 25 of 26




unconstitutional poll tax.

       49.53. Defendants, acting under color of state law, have and will continue to deprive

Plaintiffs of rights secured to them by the Twenty-Fourth Amendment to the United States

Constitution and protected by 42 U.S.C. § 1983.

                                     RELIEF REQUESTED                                               Formatted: Keep with next


       WHEREFORE, Plaintiffs respectfully requests that this Court:

        A.      Declare that HB 1264 is unconstitutional pursuant to the First, Fourteenth,
Twenty-Fourth and Twenty-Sixth Amendments to United States Constitution, or in the
alternative, declare that due to the carve out of RSA 259:88, motor vehicle fees are not required
because someone registers to vote but still maintains a driver’s license or car registration in
another state;

      B.     Issue a preliminary and permanent injunction prohibiting Defendants from
implementing or enforcing HB 1264;

       C.      Award Plaintiffs attorneys’ fees in this action;

       D.      Award Plaintiffs their costs of suit; and

       E.      Grant such other and further relief as this Court deems just and proper in the
circumstances.




                                           Page 25 of 26
              Case 1:19-cv-00149-JL Document 57-1 Filed 10/10/19 Page 26 of 26




                                       Respectfully submitted,

                                       CAROLINE CASEY AND MAGGIE FLAHERTY,

                                       By and through their attorneys affiliated with the
                                       American Civil Liberties Union of New Hampshire
                                       Foundation and the American Civil Liberties Union
                                       Foundation,


                                        /s/ Henry R. Klementowicz
                                        Gilles R. Bissonnette (N.H. Bar No. 265393)
                                        Henry R. Klementowicz (N.H. Bar No. 21177)
                                        AMERICAN CIVIL LIBERTIES UNION OF NEW
                                        HAMPSHIRE FOUNDATION
                                        18 Low Avenue
                                        Concord, NH 03301
                                        Tel.: 603.224.5591
                                        gilles@aclu-nh.org
                                        henry@aclu-nh.org

                                       Julie A. Ebenstein***                                Formatted: French (France)
                                       Dale E. Ho***                                        Formatted: French (France)
                                       Theresa J. Lee*                                      Formatted: French (France)
                                       AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                                       Voting Rights Project
                                       125 Broad Street, 18th Floor
                                       New York, NY 10004
                                       Tel.: 212.549.2500
                                       jebenstein@aclu.org
                                       dho@aclu.org                                         Formatted: Hyperlink




                                 **tlee@aclu.org

                                       * admitted pro hac vice application forthcoming      Formatted: Small caps


Date: February 13,October 10, 2019




                                     Page 26 of 26
